Citation Nr: 0300767	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent 
for left leg compartment syndrome.

2.  Entitlement to a rating in excess of 30 percent 
for sickle cell anemia.

3.  Entitlement to a rating in excess of 10 percent 
for the residuals of a cholecystectomy.

4.  Entitlement to a total rating due to 
unemployability caused by service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served 
on active duty from April 1990 to February 1991.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's service-connected left leg 
compartment syndrome, manifested primarily by muscle 
atrophy of the compartment, weakness of dorsiflexion 
of the left foot, and complaints of intermittent pain 
with rain or cold weather, is productive of no more 
than severe impairment of Muscle Group XII or complete 
paralysis of the anterior tibial nerve (deep 
peroneal).

2.  The veteran's sickle cell anemia is manifested 
primarily by subjective complaints.

3.  The veteran's service-connected residuals of a 
cholecystectomy, which consist primarily of subjective 
complaints and well-healed surgical scar, are 
productive of no more than moderate impairment.

4.  Service connection is in effect for the following 
disabilities:  left leg compartment syndrome, 
evaluated as 30 percent disabling; sickle cell anemia, 
evaluated as 30 percent disabling; and the residuals 
of a cholecystectomy, evaluated as 10 percent 
disabling.

5.  The veteran has two years of college education and 
work experience as a food service specialist, stock 
person, laborer, messenger, and busboy.

6.  Despite his service-connected disabilities, the 
veteran is able to secure or follow a substantially 
gainful occupation consistent with his education and 
work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
for left leg compartment syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 19991 and 
Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.56(c), 4.73, Diagnostic Code (DC) 5312, 4.124a, DC 
8523 (2002).

2.  The criteria for a rating in excess of 30 percent 
for sickle cell anemia have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 19991 and Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.117, DC 
7714 (2002).

3.  The criteria for a rating in excess of 10 percent 
for the residuals of a cholecystectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
19991 and Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.114, DC 7318 (2002).

4.  The criteria for TDIU have not been met.  38 
U.S.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 38 
U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the 
RO has met its duty to assist the veteran in the 
development of his claim.  By virtue of information 
sent to the veteran in April 2002 and in the Statement 
of the Case, issued in September 2002, the veteran and 
his representative were notified of evidence necessary 
to substantiate the claims of entitlement to increased 
ratings for left leg compartment syndrome; sickle cell 
anemia; and the residuals of a cholecystectomy and the 
claim of entitlement to TDIU.  Indeed, the SOC sets 
forth the provisions of the enabling regulations 
applicable to the VCAA (38 C.F.R. § 3.159).  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what 
information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in 
fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  
Such evidence consists of VA outpatient records 
reflecting treatment from January 2000 to May 2002.  
In this regard, it should be noted that the veteran 
has not identified any outstanding evidence (which has 
not been sought by the VA) which could be used to 
support any of the claims on appeal.  In developing 
the case, the RO scheduled the veteran for a VA 
examination, which was held in April 2002.  The report 
of that examination has been associated with the 
claims folder.  Finally, the Board notes that the 
veteran has been informed of his right to have a 
hearing in association with his appeal; however, to 
date, he has declined to exercise that right.  
Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of 
the VCAA.  

II.  The Increased Rating Claims

The veteran seeks increased ratings for his service-
connected left leg compartment syndrome, sickle cell 
anemia, and residuals of a cholecystectomy. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. 
Part 4 (2002).  The percentage ratings represent, as 
far as can practicably be determined, the average 
impairment in earning capacity (in civilian 
occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a 
question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  
Where, as here, entitlement to compensation has 
already been established and an increase in the 
disability rating is at issue, the present (current 
rating period) level of disability is of primary 
concern.  Although the recorded history of a 
disability is for consideration in order to make a 
more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).
A.  Left Leg Compartment Syndrome

i.  The Facts

The veteran was separated from service, primarily as a 
result of sickle cell anemia.  By a rating action in 
February 1991, the RO granted entitlement to service 
connection for that disorder.

In February 1993, the veteran was hospitalized by the 
VA for complaints of a 24 to 36 hour history of severe 
left lateral shin pain.  It was determined that he had 
left leg compartment syndrome and he underwent 
anterior and lateral fasciotomy of that leg.  
Ultimately, all of the muscle was removed from the 
anterior compartment, and the function of that 
compartment became nil.  

Following a VA hematologic examination in October 
1993, the relevant diagnosis was possible peripheral 
arterial occlusion of the left leg with subsequent 
compartment syndrome and left foot drop and 
questionable left peroneal nerve palsy.

During a VA orthopedic examination in April 1993, it 
was noted that the veteran had poor strength in the 
dorsiflexers, i.e., the tibial anterior muscle, the 
extensor hallucis longus; and the extensor digitorum 
communis.  The plantar and peroneal flexors were 
normal.  Decreased sensation was noted in both the 
superficial and deep peroneal nerve distribution.  The 
diagnosis was foot drop due to anterior compartment 
syndrome.

By a rating action in March 1994, the RO granted 
entitlement to service connection for left leg 
compartment syndrome, as secondary to the veteran's 
service-connected sickle cell anemia.

VA outpatient records, dated from January 2000 to May 
2001, show that the veteran was treated primarily for 
psychiatric disability.  In March 2001, he was seen in 
the General Medicine Clinic for the purpose of 
establishing care.  He did not have any complaints.  
It was noted that he had a history of lower left 
extremity compartment syndrome, questionably secondary 
to a blood clot following surgery in 1993.  There was 
no lower extremity edema, except for baseline left 
ankle swelling since the surgery.  He reportedly had 
good functional capacity.  On examination, there was a 
well-healed, long surgical scar on his left lower 
extremity.  There was no lower extremity edema.  A 
neurologic evaluation was non-focal.  The relevant 
assessments was a history of compartment syndrome, 
with no recurrence of the blood clot, as reported by 
the veteran.  He was to be seen in one year for 
follow-up.

In April 2002, the veteran underwent a VA examination 
to evaluate his left leg disability.  The examiner 
reported that the veteran's claims file was reviewed 
prior to the examination.  It was noted that in 
service, the veteran had developed sickle cell anemia 
and that he had had a sickle cell crisis.  The 
examiner also noted that in February 1993, the veteran 
had reported the spontaneous onset of left leg pain, 
for which he had undergone an anterior tibial and 
lateral tibial compartment fasciotomy.  The wounds had 
been left open, and the veteran had required recurrent 
debridement of the left lower leg.  That course had 
been complicated by left foot drop which had 
ultimately required the use of a left ankle/foot 
orthotic.  Since that time, the wound had reportedly 
healed well, and the veteran's complaints with respect 
to the left leg had involved intermittent aching with 
cold or rainy weather.  It was noted that he had had 
no further episodes of compartment syndrome.  He was 
reportedly able to walk up to two blocks with pain, 
before he had to stop.  He used the left ankle/foot 
orthotic approximately 4 times a month but was not 
using it at the time of the examination.  

On examination of the distal lower extremities, the 
veteran had a 28.5 cm scar on the his left, lateral 
lower leg, which was clean, dry, and intact, without 
erythema or tenderness to palpation.  When compared to 
the right leg, there was clear evidence of muscle 
atrophy underlying the lateral compartment of the left 
lower leg.  On examination of the feet, the veteran 
had 5/5 motor strength and plantar flexion, 
bilaterally, but 4-/5 left dorsiflexion and 5/5 right 
dorsiflexion.  The examiner concluded that with the 
exception of weakness involving dorsiflexion, the 
veteran had had no recurrent problems with his left 
anterior and lateral compartment leg syndrome since 
the fasciotomy.  The examiner stated that the weakness 
in dorsiflexion required the intermittent use of a 
left ankle/foot orthotic.  

ii.  Analysis

The veteran's left leg compartment syndrome is rated 
in accordance with the provisions of 38 C.F.R. § 4.73, 
DC 5312 and 38 C.F.R. § 4.124a, DC 8523.  

DC 5312 is applicable to rating impairment of Muscle 
Group XII.  Muscle Group XII is comprised of the 
anterior muscles of the leg:  (1) the tibialis 
anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; and (4) peroneus tertius.  The 
function of Muscle Group XII is associated with 
dorsiflexion (1); extension of the toes (2); and 
stabilization of arch; 3).  The veteran's current 30 
percent rating is warranted for severe impairment, and 
is the highest schedular evaluation available for 
impairment of Muscle Group XII.

DC 8523 is applicable to rating paralysis of the 
anterior tibial nerve.  The currently assigned 30 
percent rating is warranted for complete paralysis, in 
which dorsal flexion of the foot is lost.  It is also 
the highest schedular evaluation available for such 
disability.  

In light of the foregoing, the Board will consider the 
potential applicability 38 C.F.R. 4.124a, § 8521.  
That code is used to evaluate impairment of the 
external popliteal nerve (common peroneal).  A 30 
percent rating is warranted for severe incomplete 
paralysis.  A 40 percent rating is warranted for 
complete paralysis in which the foot drops and there 
is a slight droop of the first phalanges of all toes.  
In such cases, the veteran cannot dorsiflex the foot 
or extend the proximal phalanges of the toes.  
Abduction of the foot is lost and adduction of the 
foot is weakened.  Anesthesia covers the entire dorsum 
of the foot and toes.  

For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A review of the evidence discloses that the veteran's 
left lower leg compartment syndrome is manifested 
primarily by muscle atrophy of the compartment, 
weakness, and complaints of intermittent pain with 
rain or cold weather.  Although he requires the use of 
a foot/ankle orthotic a few days a month, the evidence 
does not show complete paralysis of the common 
peroneal nerve.  Indeed, despite some weakness, he is 
still able to dorsiflex the left foot.  Moreover, 
there is no evidence of any drooping of the first 
phalanges of all toes, nor is there any evidence that 
the veteran cannot extend the proximal phalanges of 
the toes.  There is also no evidence of impaired 
abduction or adduction of the foot, nor is there 
evidence that anesthesia covers the entire dorsum of 
the foot and toes.  In fact, the recent VA medical 
records show that the veteran retains good functional 
capacity without edema or focal neurologic deficits 
associated with his service-connected left leg 
disability.  Finally, the Board notes that there has 
been no recurrence of a blood clot or other sickle 
cell crisis associated with the veteran's left leg 
disability.  Accordingly, the preponderance of the 
evidence more nearly reflects the criteria for the 30 
percent schedular rating currently assigned under DC's 
5312 and 8523.  

B.  Sickle Cell Anemia

i.  The Facts

In September 1994, an Administrative Law Judge awarded 
the veteran Social Security disability benefits, due 
to his sickle cell anemia.  
VA outpatient records, dated from January 2000 to May 
2001, show that the veteran was treated primarily for 
psychiatric disability.  In March 2001, he was seen in 
the General Medicine Clinic for the purpose of 
establishing care.  He did not have any complaints.  A 
hemoglobin electrophoresis was positive for sickle 
cell.  The relevant assessments were hemoglobin sickle 
cell, stable, not in crisis and a history of 
compartment syndrome, with no recurrence of the blot 
clot, as reported by the veteran.  He was to be seen 
in one year for follow-up.

In April 2002, the veteran underwent a VA examination 
to evaluate his service-connected sickle cell anemia.  
The examiner reported that the veteran's claims file 
was reviewed prior to the examination.  It was noted 
that in service, the veteran had developed sickle cell 
anemia and that he had had a sickle cell crisis.  A 
liver spleen scan performed at the time revealed a 
splenic infarct which was felt to be due to the 
underlying sickle cell disease.  The veteran reported 
that since service, he had had no further sickle cell 
crises and that his sickle cell disease was being 
managed with folate therapy.  On examination, the 
veteran was well-developed and well-nourished.  The 
abdomen was soft, non-tender, and non-distended with 
positive bowel sounds and no appreciable 
hepatosplenomegaly.  It was noted that the veteran had 
not had any acute flares of sickle cell disease since 
the initial one in 1990.  
During a VA Social and Industrial Survey in April 
2002, the veteran appeared to be well-nourished.  

ii.  Analysis

Sickle cell anemia is rated in accordance with the 
provisions of 38 C.F.R. § 4.117, DC 7714.  A 30 
percent rating is warranted following repeated 
hemolytic sickling crises with continuing impairment 
of health.  A 60 percent rating is warranted when 
there are painful crises several times a year or with 
symptoms precluding other than light manual labor.  

A review of the evidence discloses that the veteran's 
sickle cell anemia is currently stable.  Although the 
evidence suggests that he can perform work which 
requires him to lift more than 20 pounds, the 
preponderance of the recent evidence suggests that 
that such limitation is due to multiple disabilities 
rather than sickle cell anemia alone.  Indeed, there 
is no evidence of recurrent painful crises associated 
with his sickle cell anemia, and certainly none in the 
last two years.  As such, the manifestations of the 
veteran's sickle cell anemia more nearly reflect the 
criteria for the 30 percent rating.

C.  The Residuals of the Cholecystectomy

i.  The Facts

VA outpatient records, dated from January 2000 to May 
2001, show that the veteran was treated primarily for 
psychiatric disability.  In March 2001, he was seen in 
the General Medicine Clinic for the purpose of 
establishing care.  He did not have any complaints.  
The relevant assessments were hemoglobin sickle cell, 
stable, not in crisis and a history of compartment 
syndrome, with no recurrence of the blot clot, as 
reported by the veteran.  He was to be seen in one 
year for follow-up.

In April 2002, the veteran underwent a VA examination 
to evaluate his left leg disability, sickle cell 
anemia, and history of gall bladder removal.  The 
examiner reported that the veteran's claims file was 
reviewed prior to the examination.  The examiner noted 
that in service, the veteran had undergone a right 
upper quadrant ultrasound which had shown 
cholelithiasis.  Therefore, while still in service, he 
underwent a cholecystectomy.  During the VA 
examination, he stated that he had intermittent 
episodes of gassy abdominal pain with intermittent 
bloating.  He denied nausea, vomiting, diarrhea, 
melena, bright red blood per rectum, or abdominal 
pain.

On examination, the veteran was well-developed and 
well-nourished.  There was a 15.5 cm scar on the right 
upper quadrant of his abdomen, consistent the with the 
previous cholecystectomy.  It was clean, dry, and 
intact, without erythema or tenderness to palpation.  
The abdomen was soft, non-tender, and non-distended 
with positive bowel sounds and no appreciable 
hepatosplenomegaly.  

During the April 2002, VA Social and Industrial 
Survey, the veteran appeared to be well-nourished.  

ii.  Analysis

The residuals of the veteran's cholecystectomy are 
rated in accordance with the provisions of 38 C.F.R. 
§ 4.114, DC 7318.  A 10 percent rating is warranted 
for mild symptoms following removal of the gall 
bladder, while a 30 percent evaluation is warranted 
for severe symptoms.  

The veteran's residuals of his cholecystectomy consist 
primarily of subjective complaints and a surgical 
scar.  Although he reports intermittent episodes of 
gassy abdominal pain with intermittent bloating, he is 
reportedly well-developed and well-nourished and 
denies nausea, vomiting, diarrhea, or melena.  
Moreover, the surgical scar is well-healed without 
erythema or tenderness to palpation or evidence that 
it causes any type of functional impairment.  There is 
simply no evidence that the veteran's residuals of his 
cholecystectomy are productive of severe impairment; 
and, therefore, a rating in excess of the currently 
assigned 10 percent is not warranted.

D.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to 
the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular 
rating for the veteran's service-connected left leg 
compartment syndrome, sickle cell anemia, and/or 
residuals of a cholecystectomy.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as 
marked interference with employment or frequent 
periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2002).  Rather, the record 
shows that the manifestations of his left leg 
compartment syndrome, sickle cell anemia, and/or 
residuals of a cholecystectomy are those contemplated 
by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity 
as a result of diseases or injuries encountered 
incident to military service and their residual 
conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered 
adequate to compensate for considerable loss of 
working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) 
(2002). 

III.  The TDIU

A.  The Facts

In September 1994, an Administrative Law Judge awarded 
the veteran Social Security disability benefits, due 
to his sickle cell anemia.  

VA outpatient records, dated from January 2000 to May 
2001, show that the veteran was treated primarily for 
psychiatric disability.  In March 2001, he was seen in 
the General Medicine Clinic for the purpose of 
establishing care.  He did not have any complaints.  
It was noted that he had a history of lower left 
extremity compartment syndrome, questionably secondary 
to a blood clot following surgery in 1993.  There was 
no lower extremity edema, except for baseline left 
ankle swelling since the surgery.  He reportedly had 
good functional capacity.  On examination, there was a 
well-healed, long surgical scar on his left lower 
extremity.  There was no lower extremity edema.  A 
neurologic evaluation was non-focal.  A hemoglobin 
electrophoresis was positive for sickle cell.  The 
relevant assessments were hemoglobin sickle cell, 
stable, not in crisis and a history of compartment 
syndrome, with no recurrence of the blot clot, as 
reported by the veteran.  He was to be seen in one 
year for follow-up.

On his application for TDIU (VA Form 21-8940, received 
in February 2002), the veteran reported that he did 
not leave his last period of employment due to 
disability.  He also reported that he did not receive 
or expect to receive disability retirement benefits or 
worker's compensation benefits.  

In April 2002, the veteran underwent a VA examination 
to evaluate his left leg disability, sickle cell 
anemia, and history of gall bladder removal.  The 
examiner reported that the veteran's claims file was 
reviewed prior to the examination.  It was noted that 
in service, the veteran had developed sickle cell 
anemia and that he had had a sickle crisis.  A liver 
spleen scan performed at the time revealed a splenic 
infarct which was felt to be due to the underlying 
sickle cell disease.  The veteran reported that since 
service, he had had no further sickle cell crises and 
that his sickle cell disease was being managed with 
folate therapy.  

The examiner also noted that in service, the veteran 
had undergone a right upper quadrant ultrasound which 
had shown cholelithiasis.  Therefore, while still in 
service, he underwent a cholecystectomy.  During the 
VA examination, he stated that he had intermittent 
episodes of gassy abdominal pain with intermittent 
bloating.  He denied nausea, vomiting, diarrhea, 
melena, bright red blood per rectum, or abdominal 
pain.

As to the compartment syndrome, the examiner noted 
that in February 1993, the veteran reported the 
spontaneous onset of left leg pain, for which he had 
undergone an anterior tibial and lateral tibial 
compartment fasciotomy.  The wounds had been left 
open, and the veteran had required recurrent 
debridement of the left lower leg.  That course had 
been complicated by left foot drop which had 
ultimately required the use of a left ankle/foot 
orthotic.  Since that time, the wound had reportedly 
healed well, and the veteran's complaints with respect 
to the left leg had involved intermittent aching with 
cold or rainy weather.  It was noted that he had had 
no further episodes of compartment syndrome.  He was 
reportedly able to walk up to two blocks with pain, 
before he had to stop.  He used the left ankle/foot 
orthotic approximately 4 times a month but was not 
using it at the time of the examination.  

On examination, the veteran was well-developed and 
well-nourished.  There was a 15.5 cm scar on the right 
upper quadrant of his abdomen, consistent the with the 
previous cholecystectomy.  It was clean, dry, and 
intact, without erythema or tenderness to palpation.  
The abdomen was soft, non-tender, and non-distended 
with positive bowel sounds and no appreciable 
hepatosplenomegaly.  

On examination of the distal lower extremities, the 
veteran had a 28.5 cm scar on the his left, lateral 
lower leg, which was clean, dry, and intact, without 
erythema or tenderness to palpation.  When compared to 
the right leg, there was clear evidence of muscle 
atrophy underlying the lateral compartment of the left 
lower leg.  On examination of the feet, the veteran 
had 5/5 motor strength and plantar flexion, 
bilaterally, but 4-/5 left dorsiflexion and 5/5 right 
dorsiflexion.

It was noted that the veteran had not had any acute 
flares of sickle cell disease since the initial one in 
1990.  It was also noted that the veteran had no 
residuals from his cholecystectomy.  With respect to 
the left lower extremity, the examiner reported that 
with the exception of weakness involving dorsiflexion, 
the veteran had had no recurrent problems with his 
left anterior and lateral compartment leg syndrome 
since the fasciotomy.  The examiner stated that the 
weakness in dorsiflexion required the intermittent use 
of a left ankle/foot orthotic.  

As to the question of employability, the examiner 
noted that at the time of the examination, the veteran 
was unemployed.  He opined that the veteran could not 
perform work which required lifting more than 20 
pounds or flying in an airplane.  He did state that 
the veteran could perform desk work and was, 
therefore, not unemployable.

In April 2002, the veteran also underwent a VA Social 
and Industrial Survey.  He was casually dressed and 
well-groomed and appeared to be well-nourished.  The 
history of his sickle cell disease, left leg surgery, 
and gall bladder surgery was noted.  It was also noted 
that he received Social Security benefits.  He was not 
interested in any further questions about his 
finances.  He noted that he did nothing all day long.

The assessment was that the interview had primarily 
involved a hostile presentation and that the veteran 
merely answered questions yes or no without 
elaboration.  There was poverty of thought and very 
little eye contact.  The interviewer stated that the 
veteran was probably a bit paranoid, as he reacted 
strongly to any questions related to his finances.  He 
did show the interviewer the scars from his gall 
bladder surgery and from his left leg surgery.

B.  Analysis

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person, is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: provided that, if 
there is only one such disability, such disability 
must be ratable at 60 percent or more, and that if 
there are two or more disabilities, one shall be rated 
at 40 percent or more with sufficient additional 
disability to bring the combined evaluation to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is that which is 
ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the employee 
resides.  VA adjudication manual, M-21-1 Part VI, 
Para. 7.14(a) (Change 52, Aug. 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  The ability to work 
sporadically or to obtain marginal employment is not 
substantially gainful employment.  38 C.F.R. 
§ 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

Any consideration as to whether the veteran is 
unemployable is a subjective one, that is, one that is 
based upon the veteran's actual level of industrial 
impairment, not merely the level of industrial 
impairment experienced by the average person.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
VAOPGCPREC 75-91.  

Advancing age and nonservice-connected disability may 
not be considered in the determination of whether a 
veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 
4.19.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A 
high rating for service-connected disability, in 
itself, is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the evidence shows that the veteran has 
service connection for the following disabilities:  
left leg compartment syndrome, evaluated as 30 percent 
disabling; sickle cell anemia, evaluated as 30 percent 
disabling; and the residuals of a cholecystectomy, 
evaluated as 10 percent disabling.  The combined 
rating is 60 percent.  While such ratings do not meet 
the criteria to be considered for unemployability 
under 38 C.F.R. § 4.16(a), they do not preclude the 
veteran from further consideration.  Indeed, it is the 
established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all 
cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

The veteran maintains that he is unemployable as a 
result of his service-connected disabilities.  He 
notes that the Social Security Administration has 
found him unemployable due to his service-connected 
sickle cell anemia.  Therefore, he contends that he 
should also be considered unemployable by the VA.  
While a finding of unemployability by the Social 
Security Administration is relevant evidence which 
needs to be weighed and evaluated, it is not 
dispositive of the issue.  Indeed, each agency has its 
own law and regulations to consider in making such a 
determination; and, as such, a finding of 
unemployability by the Social Security Administration 
is not binding on the VA.  See, e.g., Faust v. West, 
13 Vet. App. 342, 356 (2000).

The veteran was recently examined by the VA to 
determine whether he was employable due to his 
service-connected disabilities.  While the examiner 
acknowledged that such disabilities would preclude the 
veteran from obtaining or maintaining substantially 
gainful employment in which he would have to lift more 
than 20 pounds or fly on an airplane, he concluded 
that the veteran could perform desk work.  The only 
other reports to the contrary come from the veteran; 
however as a layman, he is not qualified to render 
opinions which require medical expertise, such as the 
impact of a particular disability or disabilities on 
his potential for employment.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, without more, his 
contentions are not sufficient to support a grant of 
TDIU.

IV.  Additional Considerations

In arriving at this decision, the Board notes the 
representative's contentions (VA Form 9, received in 
September 2002) that the RO has committed numerous 
errors:  1) failure to adjudicate issues reasonably 
raised by the record;  2) legal errors;  3) errors in 
fact finding; 4) failure to follow Manual 21-1; 5) 
failure to comply with the VCAA, including the failure 
to assist the veteran; 6) failure to provide an 
adequate examination; and 7) other due process errors.  
He does not, however, provide any specific examples of 
such errors to support his contentions.  Accordingly, 
there is no basis to further develop any of the issues 
on appeal to correct the alleged errors.  


ORDER

Entitlement to a rating in excess of 30 percent for 
left leg compartment syndrome is denied.

Entitlement to a rating in excess of 30 percent for 
sickle cell anemia is denied.

Entitlement to a rating in excess of 10 percent for 
the residuals of a cholecystectomy is denied..

Entitlement to TDIU is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on 
December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement 
filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with 
respect to the claim on or after November 18, 
1988" is no longer a condition for an attorney-
at-law or a VA accredited agent to charge you a 
fee for representing you.


 

